Citation Nr: 0327301	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to October 14, 1975, 
for a grant of service connection for residuals of a shell 
fragment wound to the left posterior thigh; residuals of a 
shell fragment wound to the left elbow; a scar on the right 
foot with callous formation; and a skin disorder, variously 
classified as dermatitis and dermaphytosis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1974.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO that found no clear and unmistakable error in a September 
1974 rating decision that denied a claim for service 
connection for multiple disabilities.  

The Board remanded this case in November 2000 and, at that 
time; the Board recharacterized the issue in this case to 
that appearing on the title page above.  The Board denied 
this case in April 2002 and the veteran thereafter appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2003, the Court vacated 
the Board's April 2002 decision and remanded this case to the 
Board for further development in accordance with a joint 
motion by the veteran and VA.   

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
The VCAA eliminated the well-grounded requirement and 
modified VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The basis for the joint motion for remand was that the record 
did not contain evidence that the veteran had received the 
notice required by the VCAA, and the Board did not discuss 
whether such notice had been provided.  38 U.S.C.A. § 5103(a) 
(West 2002); See Quartuccio v. Principi, 16 Vet. App. 186 
(2002).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In this regard, it is noted that the RO has not informed the 
veteran of the provisions of the VCAA and the significance of 
this legislation for the veteran's current claim.  Such 
should be accomplished prior to further appellate 
consideration in this case.  
  
In view of the above, this matter is REMANDED to the RO for 
the following action:

The RO should provide the veteran with 
notification of the provisions of the 
VCAA and the implications of this 
legislation for his current claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




